IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45545

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 462
                                               )
       Plaintiff-Respondent,                   )   Filed: May 21, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
JAMES GORDON CREECH, II,                       )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Stephen Hippler, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       James Gordon Creech pled guilty to grand theft. I.C. §§ 18-2403(1), 18-2407(1)(b), and
18-2409. The district court sentenced Creech to a unified term of eight years, with a minimum
period of confinement of one year. Creech filed an I.C.R 35 motion, which the district court
denied. Creech appeals, challenging the denial of his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                               1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Mindful that he
submitted no new information in support of his Rule 35 motion, Creech argues the district court
erred in denying his Rule 35 motion. Upon review of the record, we conclude no abuse of
discretion has been shown. Therefore, the district court’s order denying Creech’s Rule 35
motion is affirmed.




                                              2